Citation Nr: 1503383	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition. 

2.  Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to July 1989.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims of service connection for right shoulder knee disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination with respect to her claims of service connection.  The record shows treatment for a right shoulder impingement.  See VA Treatment record dated April 2011.  Also, the Veteran reported on her March 2011 claim for compensation that she had experienced symptoms of right shoulder and right knee disabilities since service.  The Veteran also reported in-service injuries and current symptoms of her disabilities on her February 2012 notice of disagreement (NOD) and July 2012 Form 9.  The record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether her right shoulder and right knee disabilities are the result of disease or injury in service.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that the Veteran's right knee had its onset in service or is otherwise the result of a disease or injury in service.  

The Veteran's reports of her symptoms and history should be taken into account.

The examiner must provide reasons for all opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she must provide reasons for the inability to provide the needed opinion and whether there is additional evidence that would permit the opinion to be provided or the inability is due to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




